Citation Nr: 1605696	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  11-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancer, claimed as due to in-service herbicide exposure.  

2.  Entitlement to service connection for hypertension, to include as due to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Thereafter, jurisdiction over the case was returned to the RO in Montgomery, Alabama.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 
The Board in its September 2014 decision denied service connection for bilateral hearing loss.  In an attachment to the decision, the Veteran was informed of the procedure to appeal the denial to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 submission to the RO, the Veteran expressed disagreement with the denial of service connection for hearing loss.  However, it does not appear from the record that he appealed the Board's decision to the Court.  If the Veteran desires to reopen the claim, he should so inform the RO, which should respond appropriately to any such communication from the Veteran.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Skin cancer was not present until more than one year after the Veteran's discharge from service.
2.  The Veteran's skin cancer is not related to his active service.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473   (2006).

The Veteran was provided complete VCAA notice in a letter sent in February 2009, prior to the initial adjudication of the claim for service connection for skin cancer. 

The record also reflects that the Veteran's service treatment records, VA treatment records, and available private treatment records have been obtained.  

The Veteran was afforded a video conference hearing before the undersigned in December 2013. 

The Board acknowledges that no VA examination was provided and no VA medical opinion has been obtained in response to the claim for service connection for skin cancer.  VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79   (2006); see also 38 U.S.C.A. § 5103A(d)(2) , 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, the Veteran has reported a history of skin cancer removed at some time in the past, and he is competent to report what physicians have told him, to include what procedures were performed.  However, efforts to obtain those records of diagnosis or treatment or any other medical record documenting the reported skin cancer have proven futile.  The Veteran has not asserted that the skin cancer was present in service or within the first post-service year, or that the skin cancer is related to service other than on the basis of his exposure to herbicides while serving in-country in Vietnam during the Vietnam Era.  There is no competent evidence suggesting that the skin cancer is related to such exposure.  Therefore, VA is not required to provide a medical examination or obtain a medical opinion in response to the skin cancer claim. 

The Board is also satisfied that the requirements of the Board's January 2010 and September 2012 remands have been substantially completed.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268   (1998).  D'Aries v. Peake, 22 Vet. App. 97   (2008). 

Neither the Veteran nor his authorized representative has identified any additional outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war and manifests a malignant tumor to a degree of 10 percent within one year from the date of  termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101 , 1110, 1112; 38 C.F.R. § 3.307, 3.309.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, dermatofibrosacoma protuberans shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(ii)  are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (2014); 38 C.F.R. § 3.307(a)(6)(iii).

Generally, skin cancers, with the exception of dermatofibrosarcoma protuberans, are not among the diseases subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21258 -21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010).

Notwithstanding the foregoing, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29  (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide agents.  Brock v. Brown, 10 Vet. App. 155 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102  (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran's service in the Republic of Vietnam during the Vietnam Era is not in dispute.  

At his hearing before the undersigned in December 2013, the Veteran testified that he was treated by a dermatologist for his skin cancers and has residual scars.  However, he stated that his dermatologist had not told him what kind of skin cancers they were, and added that the dermatologist had retired since that time.  Additionally, he reported that records from the facility had not been kept beyond approximately five years and were no longer available.  

The Board remanded the claim primarily in an attempt to secure any medical records which would provide information about the Veteran's skin cancers.  The Veteran provided contact information and authorization to release records from three private providers.  Records from these sources as well as VA treatment records were obtained.  However, none of these records provide additional information concerning the skin cancers which the Veteran reports were removed.  

Records from the Heart South Cardiovascular Group, received in September 2015, include December 2010 treatment evaluation in which the Veteran's systems were reviewed.  Concerning the Veteran's skin, it was only noted that there were "no rashes or masses."  No cancer of any sort was noted on that report, including no history of cancer.  

Similarly, a September 2015 record from Craddock Health Center, P.C., reflects that a dermatology examination revealed no "skin lesions, rashes, foot ulcers, or palpable abnormalities."  No current or past history of cancer was noted.

Records obtained from C.B., M.D., document treatment in 2003 for polypoid growths throughout the larynx, but without a finding of cancer.  A January 2005 treatment note reflects the Veteran's complaints of facial lesions, but the physician assessed that this was "rutty skin" which the physician associated with the Veteran's blood pressure and tobacco use; the physician did not find cancer.  IPL therapy to the face was provided in 2007 which ameliorated the Veteran's "redness" and his "spider veins."  Again, these records do not document any cancer.  

Records of VA treatment including at the Russell Medical Center, Alexander City, Alabama, also do not document any evidence of skin cancer.  

The Veteran has not himself submitted additional evidence or information concerning the type of skin cancer he had or when the cancers were removed.  Thus, the Veteran has not reported and the record does not otherwise show that he was ever diagnosed with dermatofibrosarcoma protuberans.  Moreover, there is no competent evidence suggesting that the Veteran's skin cancers are etiologically related to his exposure to herbicides in service or otherwise related to service.  Accordingly, the claim must be denied.   

In reaching this decision, the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the Veteran's claim.


ORDER

Service connection for skin cancer, claimed as due to in-service herbicide exposure, is denied. 






REMAND

The claim for service connection for hypertension regrettably requires additional development prior to Board adjudication.  

Pursuant to the Board's remand directive, a VA medical opinion addressing the etiology of the Veteran's hypertension was obtained August 2015.  The physician noted that she was a board-certified cardiologist.  She stated that she was unaware of any peer-reviewed medical literature indicating that herbicide exposure causes hypertension.  She further noted that the Veteran's hypertension was present prior to his diagnosis of diabetes mellitus, and that service records reveal no hypertension was present during military service.  Blood pressure readings were also normal upon service separation.  On these bases, the physician opined that it was not at least as likely as not that the Veteran's hypertension was incurred in service or caused by in-service injury, event, or illness.  

Unfortunately, the physician did not express an opinion whether the Veteran's diabetes mellitus had aggravated his hypertension.  While the Board did not expressly ask whether hypertension was aggravated by diabetes mellitus in its September 2014 remand, the August 2015 physician raised a possibility of etiology related to the Veteran's service-connected diabetes mellitus.  Hence, an addendum opinion must be sought to address this question of secondary aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-141   (2013).  Once VA provides an examination in a service connection claim, the examination must be adequate for purposes of the claim's adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should arrange for all pertinent evidence of record to be reviewed by the VA physician who provided the August 2015 opinion concerning the etiology of the Veteran's hypertension.  The physician should be requested to provide an addendum opinion as to whether there is a 50 percent or better probability that the Veteran's hypertension was permanently worsened by his service-connected diabetes mellitus.  

The supporting rationale for the opinion should also be provided.  

If the August 2015 physician is unavailable, all pertinent evidence of record should be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinion with supporting rationale.  

2.  The RO or the AMC also should undertake any other development it determines is warranted.

3.  Then, the RO or the AMC should readjudicate the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


